Title: To Alexander Hamilton from Marquis de Lafayette, 28 August [1780]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Light Camp [near Fort Lee, New Jersey, August] 28 [1780]
I wish, my dear Hamilton, you will please to invite your father in law to come and dine tomorrow with me. Mr Duane has engag’d he would do me that honor. I Beg you will also come. Be so kind as to write to me if any intelligence is come to hand, and when the General has determin’d to leave this place. Don’t forget what I told yesterday to you. I request, my dear Sir, you will Beg the General to Countersign my dispatch to Rhode island that it may go with more speed and security. The expresses ought most particularly to guard against tories, as in case our letters were intercepted, the enemy could derive the most immense advantages of it. They should be directed to change some times theyr course. I send to Count de Rochambeau letters from the Minister of france to which I add one from me, and some advices to my friends at Rhode island.
Adieu, Yours
Lafayette
The sending of the dispatches might be differrd till tomorrow morning in case M. de Pontgibaud could arrive to night.
